DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 5, filed 13 January 2022, with respect to claim 7 have been fully considered and are persuasive.  Therefore, the objection to claim 1 has been withdrawn. 

Applicant’s arguments, see Pages 5-10, filed 13 January 2022, with respect to claims 1-10 have been fully considered and are persuasive.  Therefore, the § 103 rejections of claims 1-10 have been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1-7: None of the prior art of record, alone or in combination, teaches or discloses a deterioration detecting system used to judge deterioration state of a semiconductor process kit of a semiconductor production equipment, comprising:
 	an optical detecting unit connected to the Raman spectrometer to guide a light beam emitted from the Raman spectrometer to be projected onto at least one targeted area of the semiconductor process kit and to guide a light scattered at the targeted area having an excited Raman spectrum signal to be received by the Raman spectrometer; 
 	 a Raman spectra database unit provided to store a plurality of Raman spectrum signals corresponding to a plurality of known use hours of the semiconductor process kit, a plurality of known 
 	a controlling-computing unit connected to the Raman spectrometer and the Raman spectra database unit to receive the excited Raman spectrum signal from the Raman spectrometer, access the Raman spectrum signals stored in the Raman spectra database unit, compare the excited Raman spectrum signal with a threshold of the accessed Raman spectrum signals, and output a judgment signal relating to the deterioration state of the semiconductor process kit, 
 	wherein the targeted area is included in a plane of the semiconductor process kit where the highest deterioration rate occurs,
 	in combination with the rest of the limitations of independent claim 1.
Claims 8-10: None of the prior art of record, alone or in combination, teaches or discloses a deterioration detecting method used to judge deterioration state of a semiconductor process kit of a semiconductor production equipment, comprising:
 	connecting a Raman spectra database unit to the controlling-computing unit with the Raman spectra database unit storing a plurality of Raman spectrum signals corresponding to a plurality of known use hours of the semiconductor process kit, a plurality of known materials of the semiconductor process kit, a plurality of known material compounds of the semiconductor process kit, or a plurality of known deterioration states of the materials of the semiconductor process kit;
 	detecting a targeted area included in a plane of the semiconductor process kit where the highest deterioration rate occurs with the optical detecting unit; and
 	comparing an excited Raman spectrum signal of a light scattered at the targeted area of the semiconductor process kit with a threshold of the Raman spectrum signals stored in the Raman spectra database unit,
 	in combination with the rest of the limitations of independent claim 8.



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896